                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-1377-GW (KS)                                         Date: March 12, 2020
Title       Young Yil Jo, et al. v. Six Unknown Names Agents, et al.




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                            N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On February 11, 2020, Plaintiffs, federal prisoners proceeding pro se, filed a civil rights
complaint under 42 U.S.C. §§ 1981 and 1983. (Dkt. No. 1.) On February 26, 2020, the Court
found that the complaint violated Rule 8 of the Federal Rules of Civil Procedure and was subject
to dismissal for failure to state claim. (Dkt. No. 4.) The Court also found that Plaintiff had not
paid the filing fee or obtained authorization to proceed without prepayment of fees. (Id.)
Accordingly, the Court ordered Plaintiffs to show cause why the action should not be dismissed;
and directed Plaintiffs that, to discharge the Court’s order, they were required to either pay the
filing fee in full, or file the completed forms and necessary documentation with the Court to
obtain in forma pauperis status. (Id.)

        On March 4, 2020, Plaintiffs filed a First Amended Complaint, which, like the initial
complaint, is difficult to comprehend, with multiple annotations in the margins of each page and
pages prepared by different plaintiffs. (Dkt. No. 5.) As such, the First Amended Complaint
violates Rule 8 of the Federal Rules of Civil Procedure and is subject to dismissal for failure to
state a claim upon which relief can be granted. See FED. R. CIV. P. 8; United States ex rel.
Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (complaint violates
Rules 8 if a defendant would have difficulty understanding and responding to it); see also 28
U.S.C. § 1915A(b) (Congress requires district courts to dismiss civil rights complaints brought
by prisoners if the court determines that the complaint, or any portion thereof, fails to state a
claim upon which relief can be granted).

        Nevertheless, in the interests of justice, the Court grants Plaintiffs one final opportunity
to file a valid First Amended Complaint. To that end, IT IS HEREBY ORDERED that


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 20-1377-GW (KS)                                         Date: March 12, 2020
Title       Young Yil Jo, et al. v. Six Unknown Names Agents, et al.


Plaintiffs shall file a First Amended Complaint that complies with the applicable Federal
Rules of Civil Procedure and Local Rules, no later than March 26, 2020.

         Additionally, Plaintiffs have not yet paid the filing fee or filed the completed forms, with
the necessary documentation, for the Court to grant in forma pauperis status. Plaintiffs were
initially given until March 18, 2020 to provide the documentation requested by the Court. In the
interests of justice, IT IS HEREBY ORDERED that, for this action to proceed, no later than
March 26, 2020, Plaintiffs must either: (1) pay the $400 filing fee in full; or (2) file the
completed forms, and the necessary documentation, with the Court on or before the March
26, 2020 deadline. The Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P).

       Plaintiffs’ failure to timely comply with this Order will result in a recommendation
of dismissal of their case.

        IT IS SO ORDERED.
                                                                                                 :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 2 of 2
